
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 182
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2009
			Mrs. Myrick (for
			 herself and Mrs. Capps) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the observance of September as
		  Thyroid Cancer Awareness Month, and for other purposes.
	
	
		Whereas thyroid cancer is the most common endocrine
			 cancer;
		Whereas there are several types of thyroid cancer:
			 papillary, follicular, medullary, anaplastic, and variants;
		Whereas thyroid cancer occurs in all age groups from
			 children through seniors;
		Whereas nearly 2 out of 3 thyroid cancers are found in
			 people between the ages of 20 and 55;
		Whereas thyroid cancers occur about 3 times more often in
			 women than in men;
		Whereas the American Cancer Society estimates that there
			 will be about 37,200 new cases of thyroid cancer in the United States in 2009
			 (27,200 will occur in women and about 10,000 will occur in men);
		Whereas about 1,630 people (940 women and 690 men) will
			 die of thyroid cancer in 2009;
		Whereas family history, gender, age, and prior exposure of
			 the thyroid gland to radiation are all factors associated with thyroid
			 cancer;
		Whereas thyroid cancer symptoms can include a lump or
			 nodule in the front of the neck, hoarseness or difficulty speaking, swollen
			 lymph nodes, difficulty swallowing or breathing, and pain in the throat or
			 neck;
		Whereas anyone having these symptoms should schedule a
			 check up with their doctor;
		Whereas most thyroid cancers are now found much earlier
			 than in the past and can be treated successfully;
		Whereas national organizations who work to raise
			 awareness, and provide detailed information on thyroid cancer, include, but are
			 not limited to, the American Cancer Society, the Thyroid Cancer Survivors
			 Association, the American Association of Clinical Endocrinologists, the
			 American Thyroid Association, and the National Cancer Institute;
		Whereas greater awareness and early detection of thyroid
			 cancer can improve and save the lives of thousands of people in the United
			 States each year; and
		Whereas observing Thyroid Cancer Awareness Month during
			 the month of September would provide a special opportunity to enhance thyroid
			 cancer awareness and raise the importance of individuals having their doctor
			 examine their neck should any symptoms of thyroid cancer occur: Now, therefore,
			 be it
		
	
		That Congress—
			(1)supports the observance of Thyroid Cancer
			 Awareness Month in order to enhance thyroid cancer awareness and encourage
			 early detection; and
			(2)recognizes and
			 applauds national and community thyroid cancer organizations for their work in
			 promoting awareness, providing information and education, and providing support
			 to those who have thyroid cancer or are thyroid cancer survivors.
			
